Citation Nr: 0909942	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  02-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder (PTSD).  

In April 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In August 2007, the Board remanded the claim for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claim of entitlement to service connection for PTSD.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).

The Veteran seeks service connection for his PTSD.  In a 
January 2001 personal statement and during the April 2007 
hearing, the Veteran explained that from May 1971 to June 
1971, he was a member of the 12th Supply Squadron stationed 
in Vietnam.  He explained that upon arriving to Cam Ranh Bay, 
his company's plane was fired upon while landing.  
Subsequently thereafter, he witnessed continual killings, 
shootings, and mortar fire while being stationed in Phu Cat.  
During his duty in Phu Cat, he also witnessed several 
Vietnamese children being molested by fellow soldiers.  
Lastly, the Veteran stated that two of his barrack mates, 
G.D. and D.B. died in June 1971.  G.D. died from a small arms 
fire in South Vietnam, and D.B. died from an illness during 
his time in the providence of Gia Dinh.  The Veteran asserts 
that being exposed to the persistent trauma and stress while 
stationed in Vietnam caused his PTSD.

In July 2006, the RO submitted a summary of the Veteran's 
claimed stressors to the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Initially, JSRRC informed the RO 
that the information submitted was insufficient to conduct a 
meaningful search.  The RO resubmitted the Veteran's stressor 
information as two PTSD stressors, which occurred from May 
1971 to June 1971, and JSRRC concluded that the historical 
report submitted by the Veteran's unit of assignment from 
"April through June 1967[,] . . . . does not report the May 
or June 1971 attacks described by [the] [Veteran]."  It was 
concluded by the Board that based upon JSRRC's response, it 
was unclear as to whether the Veteran's unit was researched 
from April 1967 to June 1967 or from May 1971 to June 1971.  

As such, the Board in its August 2007 remand requested the 
AMC to prepare a summary of the Veteran's alleged in-service 
stressors.  It was noted that the summary, a copy of the 
Veteran's DD Form 214, and other service personnel records 
should be sent to the JSRRC.  The Board also directed the AMC 
to obtain the Veteran's Social Security records as well as VA 
and private medical records pertinent to his current 
psychiatric disability.  However, while the AMC obtained the 
requested medical records, there is no indication that the 
AMC submitted a summary of the Veteran's reported in-service 
stressors to the JSRRC for verification of his claimed in-
service stressors.  The Board points out that for CURR 
Request, Request ID 2059156_af, the dates of the search are 
inconsistent.  Clarification of whether the search was 
conducted in 1967 or 1971 is needed.  In this case, since the 
AMC failed to submit the search request to the JSRRC, or if 
accomplished such clarifying documentation is not contained 
within the claims file, the requirements of the Board's 
August 2007 remand have not been met.  If any action required 
by a remand is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken.  
While the Board regrets the delay, another remand is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressors to be sent to the JSRRC.  The 
AMC is directed to provide a copy of this 
remand, a copy of the Veteran's DD Form 
214 and all relevant service documents 
that will aid in the search.  All written 
correspondences sent and received should 
be incorporated into the claims file.  If 
the requested information is unavailable, 
the Veteran should be apprised of such 
and given the opportunity to submit the 
requested information.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the Veteran was present for 
the claimed stressor event(s) during 
service have been received.  

3.  If credible supporting evidence is 
obtained of the claimed service in-
stressor(s), the AMC should arrange for a 
VA psychiatric examination.  The examiner 
should identify all current psychiatric 
disorders.  A diagnosis of PTSD under the 
DSM IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific independently verifiable 
stressor supporting the diagnosis.  If 
PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not 
made.  The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.  

4.  Once such development is completed, 
the AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case 
(SSOC), and the Veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




